     Case 1:20-cv-00189-DAD-EPG Document 36 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KIMBLY ARNOLD and BYRON                          No. 1:20-cv-00189-NONE-EPG
      ARNOLD,
12                                                     ORDER ADOPTING FINDINGS AND
                         Plaintiffs,                   RECOMMENDATIONS RECOMMENDING
13                                                     THAT DEFENDANT’S MOTION TO
             v.                                        DISMISS BE GRANTED AND THAT THE
14                                                     UNSERVED DEFENDANTS BE DISMISSED
      LOANCARE, LLC, et al.,                           AND DIRECTING THE CLERK OF COURT
15                                                     TO ASSIGN A DISTRICT JUDGE FOR
                         Defendants.                   PURPOSE OF CLOSING THIS CASE AND
16                                                     TO CLOSE THIS CASE
17                                                     (Doc. Nos. 18 & 34)
18

19

20          Plaintiffs Kimbly Arnold and Byron Arnold are proceeding pro se in this action which

21   was removed to the court under diversity and federal question jurisdiction. This action proceeds

22   on plaintiff’s first amended complaint against defendants Loancare, LLC; Does 1-2; Sterns

23   Lending; Loancare, LLC employees Carin White and Tere Childers; and Law Firm Malcom *

24   Cisneros for various causes of action related to a loan made to plaintiffs. This matter was referred

25   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

26          On February 1, 2021, the assigned magistrate judge issued findings and recommendations

27   recommending that defendant Loancare, LLC’s motion to dismiss be granted and that the

28   unserved defendants be dismissed sua sponte. (Doc. No. 34.) Those findings and
                                                       1
     Case 1:20-cv-00189-DAD-EPG Document 36 Filed 03/22/21 Page 2 of 2


 1   recommendations were served on the parties and contained notice that any objections thereto

 2   were to be filed within twenty-one (21) days after service. (Id. at 16.) No objections have been

 3   filed, and the deadline to do so has expired.1

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   magistrate judge’s findings and recommendations are supported by the record and by proper

 7   analysis.

 8          Accordingly,

 9       1. The findings and recommendations issued on February 1, 2021, (Doc. No. 34), are

10          adopted in full;

11       2. Defendant Loancare, LLC’s motion to dismiss (Doc. No. 18) is GRANTED;

12       3. Plaintiffs’ first amended complaint (Doc. No. 17) is DISMISSED, without leave to

13          amend;

14       4. All defendants, including those who have not yet been served, are DISMISSED; and

15       5. The Clerk of Court is directed to assign a district judge for the purpose of closing this case

16          and to close this case.

17   IT IS SO ORDERED.
18
         Dated:    March 20, 2021
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25   1
       Rather than file objections, plaintiffs have filed a document entitled “Motion for Order of
26   Remand,” which the court construes as a motion to remand this action to state court. (Doc. No.
     35.) Because the court determines herein that the entire complaint should be dismissed without
27   leave to amend, there is nothing for this court to remand. Even if the undersigned found it
     appropriate to address the motion to remand before the motion to dismiss, plaintiffs have failed to
28   offer any valid basis for remand which they seek. See 28 U.S.C. § 1447.
                                                         2
